DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 7/21/22:
Claims 1, 4, 6 – 14 and 21 are pending in the application.  
Claim 1 has been amended.  
Claims 15 - 20 are withdrawn as directed to non-elected inventions.  
Claim 21 is newly added.  
Claims 1, 4, 6 – 14 and 21 are currently under examination.  
Claims 2, 4 and 5 are cancelled.  
The rejection under 35 U.S.C. 103 (a) is upheld.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6 – 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160058698 to Mayadunne et al. hereinafter “Mayadunne”.

Mayadunne is directed to injectable compositions for the controlled delivery of bioactive agents.  The injectable compositions are biodegradable non-linear polymers which are capable of gelation at physiological temperature [0001].  

Regarding claims 1, 4, 6, 14 and 21, Mayadunne teaches a composition at Examples 23 - 24 of Table 3 which comprises a pentaerythritol center which has four arms each comprising 2000 repeat units of a polylactic acid 75 polycaprolactone 25 polymer which is then end capped with PEG 550.  The structure that results is similar to the copolymer of Scheme 2 which is end capped further with PEG 550.  Polycaprolactone is an example of applicant’s hydrophobic polymer and PEG 550 is an example of applicant’s  hydrophilic polymer.  Polycaprolactone comprises polyester.  As described in [0123], the multi-functional pentaerythritol core is reacted with a polymer block comprising poly(lactic acid-co-caprolactone) using a diisocyanate linking group.  This results in urethane linkages.  The compositions of Mayadunne provides a method of treating or preventing ocular disease in a subject.  Preferably the composition (of Mayadunne) is administered directly into the vitreous humor of the eye by intravitreal injection [0177].  Therefore, this composition is suitable as a vitreous substitute.  The copolymer of Examples 23 - 24 is not made with the use of any metal catalyst [0189].  

Mayadunne is silent as to the use of polypropylene glycol (PPG) in these examples.  However, Mayadunne teaches that examples of the hydrophilic blocks (polyether) can include polyethylene glycol (PEG), polypropylene glycol (PPG) and copolymers thereof [0086].  Therefore, it would have been obvious to cap the polymer of Examples 23 - 24 with either PEG, PPG or a copolymer thereof as this is directly taught by Mayadunne.  PPG is an example of applicant’s thermosensitive polymer.  Capping this copolymer with a PEG / PPG copolymer adds the final hydrophilic and thermosensitive polymer blocks.  Therefore, the copolymer taught by Mayadunne comprises polycaprolactone (hydrophobic polymer block), PEG (hydrophilic polymer block) and PPG (thermosensitive polymer block).  

As to claims 9 and 10, Mayadunne discloses that the compositions comprise 50 – 97% water (3 – 50% polymer).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  

Regarding claims 11 and 13, the compositions of Mayadunne provides a method of treating or preventing ocular disease in a subject.  Preferably the composition (of Mayadunne) is administered directly into the vitreous humor of the eye by intravitreal injection [0177].  Although the prior art fails to teach the pH and refractive index of the composition, it is axiomatic that one who performs the steps of a combining the two must necessarily produce all of its advantages. The discovery of a new property or use of a previously known composition, even if unobvious from the prior art, cannot impart patentability to claims to a known composition. In re Spada 15 USPQ 2d 1655 (CAFC 1990). "The absence of a disclosure relating to function does not defeat a finding of anticipation.”  It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product". In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431(Fed Cir 1997).  

Additionally, it would have been obvious to the skilled artisan that the pH and refractive index of the composition fall within the claimed ranges as the copolymer of Mayadunne is used in the same application as applicant, administered directly into the vitreous humor of the eye by intravitreal injection [0177].  

As to claim 12, Mayadunne teaches that the copolymer is liquid at room temperature (20C) and once administered to a desired site in the subject the injectable composition spontaneously gels at physiological temperature (37C) to form a gelled composition in situ [0151].   

With regard to Applicant’s limitations of claims 7 and 8 regarding the molar ratio of polyethylene (PE) to polypropylene (PP) and the weight percentage of the polycaprolactone (PCL) in the copolymer, since the prior art is silent as to these limitations, it is the position of the Examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the results desired.  Because, Mayadunne teaches different use levels of PE and PCL, the Examiner asserts that the use levels of PE, PP and PCL are art recognized result-effective variables.  Thus, it would be obvious in the optimization process to optimize the amounts of these variables to achieve the properties desired.  The Applicant does not show any unusual and/or unexpected results for the limitations stated.  Note that the prior art provides the same effect desired by the Applicant, the synthesis of a copolymer for administration directly into the vitreous humor of the eye of a patient by intravitreal injection [0177].  

Response to Arguments

Applicant's arguments filed 7/21/22 have been fully considered but they not persuasive.  Applicant argues that Mayadunne does not teach capping the multi-functional pentaerythritol poly(lactic acid-co-caprolactone) core with copolymers of PPG and PEG.  This is not persuasive.  Mayadunne teaches that examples of the hydrophilic blocks (polyether) can include polyethylene glycol (PEG), polypropylene glycol (PPG) and copolymers thereof [0086].  Therefore, it would have been obvious to cap the polymer of Examples 23 - 24 with either PEG, PPG or a copolymer thereof as this is directly taught by Mayadunne.  PPG is an example of applicant’s thermosensitive polymer.  Capping this copolymer with a PEG / PPG copolymer adds the final hydrophilic and thermosensitive polymer blocks.  Therefore, the copolymer taught by Mayadunne comprises polycaprolactone (hydrophobic polymer block), PEG (hydrophilic polymer block) and PPG (thermosensitive polymer block).  

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the star block copolymer of Mayadunne fails to achieve the level of biocompatibility displayed by embodiments of this invention) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										7/29/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759